Citation Nr: 0929810	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  08-33 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-phlebitic syndrome 
of the right lower extremity, including as secondary to 
service-connected cellulitis of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
April 1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  In 
May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  

A claim for an increased rating for recurrent cellulitis of 
the right lower extremity is referred to the RO for 
appropriate action.  See Transcript of personal hearing dated 
May 19, 2009, page 2.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

At his hearing before the Board in May 2009, the Veteran 
submitted an Authorization and Consent to Release Information 
to VA for Suncoast Medical Clinic.  He requested that VA 
obtain his treatment records from this facility.  
Accordingly, this should be accomplished on remand.  Any 
recent VA treatment records should also be obtained, as the 
Veteran reported ongoing treatment.

As the case must be remanded for the foregoing reasons, the 
Veteran should be afforded a current VA examination to 
clarify whether or not he suffers from post-phlebitic 
syndrome of the right lower extremity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
regarding cellulitis and/or post-phlebitic 
syndrome of the right leg from the Bay 
Pines, Florida, VA Medical Center, dated 
since October 2007.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
from Suncoast Medical Clinic.  

3.  Thereafter, schedule the Veteran for 
an appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  

The examiner is requested to provide an 
opinion as to whether the Veteran has 
post-phlebitic syndrome of the right lower 
extremity.  All necessary tests should be 
conducted.  The examiner should reconcile, 
to the extent possible, the conflicting 
medical evidence of record concerning this 
matter.

If the Veteran has post-phlebitic syndrome 
of the right lower extremity, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that it had its onset during 
active service or is related to any in-
service disease or injury, including the 
incident of in-service cellulitis of the 
right leg.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the service-connected 
cellulitis of the right lower extremity 
either (a) caused or 
(b) aggravated post-phlebitic syndrome of 
the right lower extremity.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

